Citation Nr: 0002168	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to January 
1946. 

An unappealed April 1981 Regional Office (RO) rating decision 
denied service connection for bilateral defective hearing.  
This appeal arises from an October 1995 rating decision of 
the RO.  In this decision, the RO determined that the veteran 
had failed to submit the requisite new and material evidence 
needed to reopen a claim for service connection for bilateral 
defective hearing.  The veteran appealed this determination.

The Board in January 1999 remanded the claim for RO 
reconsideration of whether new and material evidence had been 
presented to reopen the veteran's claim for service 
connection for bilateral defective hearing, in light of Hodge 
v. West, 155 F. 3d. 1356 (1998).  Following RO issuance of a 
Supplemental Statement of the Case in September 1999, the 
claim has been returned to the Board for further appellate 
review.  


FINDING OF FACT

Evidence received since the last final decision by the RO in 
April 1981 is not so significant, either by itself or 
together with all the evidence of record, that it must be 
considered to fairly decide the merits of the veteran's claim 
for service connection for bilateral defective hearing.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's last final decision denying service connection for 
bilateral defective hearing; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 and Supp 1999); 
38 C.F.R. § 3.156 (1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service separation form NAVPERS 553 informs 
that the veteran's military occupational specialty was 
Torpedoman's Mate Third Class, that he completed Naval 
Torpedo School and Fleet Service Schools, and that his medals 
included the European-African Theatre Medal, the American 
Theatre Medal, the Asiatic Theatre Medal, and the World War 
II Victory Medal.  It is also indicated that he served aboard 
the USS Mervine (DD489).  However, there is no indication 
that the veteran engaged in combat with the enemy, and he has 
not alleged this.  Accordingly, special considerations to be 
afforded veterans who engaged in combat do not apply.  38 
U.S.C.A. § 1154 (b) (West 1991); see Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994).  

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999). 

Service connection may be granted for a disability which is 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110 (West 1991).   The implementing regulations provide that 
a disability initially diagnosed after service may be service 
connected where a review of all the evidence, including that 
pertinent to service, establishes the disability was incurred 
in service.  38 C.F.R. § 3.303(d) (1999).

Prior to the appealed October 1995 RO rating decision, the 
veteran was previously denied service connection for 
bilateral defective hearing by the RO in an April 1981 rating 
decision.  That April 1981 rating decision became final due 
to a lack of timely notice of disagreement.  At that time 
service medical records were in the claims folder.  They 
included a pre-enlistment examination showing a retracted and 
scarred left eardrum in January 1942.  Hearing at that time 
was normal.  A January 1946 service separation examination 
showed ears and hearing within normal limits.  Other evidence 
then of record included a report of VA examination in April 
1947, a December 1980 medical statement by G. E. Horsley, 
M.D., and a December 1980 statement by the veteran.    

On the April 1947 VA examination, it was indicated that the 
veteran heard ordinary conversation.

In the December 1980 medical statement, G. E. Horsley, M.D., 
diagnosed healed perforation and sclerosis of both tympanic 
membranes, and mixed hearing loss as shown on audiograms, and 
computed a 21 percent hearing loss in the right ear and 35 
percent hearing loss in the left ear.  The audiogram showed 
pure tone thresholds, in decibels, at pertinent Hertz 
frequencies, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10
15
65
LEFT
50
35
40
30
60

In a December 1980 statement, the veteran reported that prior 
to service he had both considerable ear infections with 
draining from the ears, and surgical procedures related to 
ear problems.  He reported that early in his period of 
service he was involved in torpedo testing and maintenance, 
with exposure to "extreme noise[,] especially when charging 
torpedoes with compressed air."  He reported that he was 
thereafter transferred to sea duty aboard the USS Mervine, DD 
489, and was aboard during gunnery practice.  He reported 
that during service he occasionally felt a pain in the ear 
which occasionally bled, for which he believed that a 
pharmacist aboard ship had prescribed aspirin.  

Pertinent evidence received since that April 1981 rating 
decision includes April 1995 private otolaryngology and 
audiology examinations at the Lahey Clinic, Burlington, 
Massachusetts, and statements by the veteran in a May 1996 VA 
Form 9 and a November 1998 submission.  

The otolaryngologist in April 1995 noted that the veteran 
reported a history of hearing loss since childhood and a 
history of significant noise exposure with acoustic trauma in 
service, with no recent history of ear infection.  The 
otolaryngologist diagnosed tympanosclerosis bilaterally.  
Upon audiometric examination, pure tone thresholds, in 
decibels, at pertinent Hertz frequencies, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
40
90
LEFT
55
40
50
55
80

The April 1995 audiologist assessed mild hearing loss sloping 
to profound hearing loss in the right ear, and moderate 
hearing loss sloping to profound mixed hearing loss in the 
left ear.  The examiner assessed excellent speech 
recognition.  

In a May 1996 VA Form 9 the veteran expressed his belief that 
his hearing loss was related to service.  In a November 1998 
submission the veteran reported that while at Bayonne 
Ammunition facility the USS Mervine fired five-inch shells.  
The veteran reported that the experience caused him pain and 
caused blood to flow from his ears.  The veteran then also 
reported that a comprehensive ear nose and throat (ENT) 
examination did not appear to have been administered upon his 
service enlistment in January 1942.  

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, once a denial of service 
connection has become final, the claim cannot subsequently be 
reopened unless new and material evidence has been presented.  
The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

In this case, the Board determines that while some new 
evidence relevant to the veteran's claim has been submitted 
since the last final denial of the claim by the RO in April 
1981, the new evidence is not material.  The evidence 
submitted since that last final denial is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Subsequent to the April 1981 denial of the veteran's claim, 
the April 1995 otolaryngology and audiology reports noted a 
history as reported by the veteran of hearing loss since 
childhood and acoustic trauma in service.  These histories 
reported by the veteran are not material to the record, as 
the veteran had previously reported acoustic trauma in 
service, causative of hearing loss.  The findings by the 
April 1995 medical examiners of mixed hearing loss 
bilaterally are also not new, and any variances in the 
audiometric findings between the December 1980 and April 1995 
hearing loss examinations are not material to the veteran's 
claim.  At both the December 1980 examination and the April 
1995 examination the 38 C.F.R. § 3.385 threshold criteria for 
defective hearing were met for each ear.  

The veteran's statements since the prior denial of his claim 
in April 1981 are not different from his earlier statement in 
December 1980 in any way material to his claim.  Both then 
and now he has reported current hearing loss related to 
acoustic trauma in service.  

In the absence of new and material evidence, the veteran's 
claim is not reopened.  


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for bilateral 
defective hearing is not reopened, and the appeal is denied. 


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

